t c memo united_states tax_court john g jones petitioner v commissioner of internal revenue respondent docket no filed date john g jones pro_se michelle k loesch for respondent memorandum opinion parr judge this case is before the court on respondent's motion to dismiss for failure to properly prosecute filed date respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty under sec_6662' in the amount of dollar_figure after a concession by respondent the resulting deficiency and accuracy- related penalty for are dollar_figure and dollar_figure respectively the sole issue for decision is whether respondent's motion to dismiss for failure properly to prosecute should be granted we hold it should at the time the petition in this case was filed petitioner resided in kent washington background this case was originally scheduled for trial in hartford connecticut on date petitioner twice requested a continuance from the date hartford trial session both requests were denied by letter dated date respondent's counsel in hartford asked petitioner to provide documents pertinent to the issues in the case petitioner did not on date counsel for respondent sent petitioner a proposed stipulation of facts petitioner did not sign it ‘all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner's residence was sold in and no replacement residence was purchased respondent concedes that the gain on the sale of petitioner's residence is not taxable in the only year presently before the court in a telephone conference with the court on date petitioner informally requested the place of trial be changed to seattle washington the court granted petitioner's request struck the case from the date hartford trial session and scheduled the case for trial on date in seattle by letter dated date counsel for respondent requested documents and a meeting with petitioner explained the necessity for a stipulation of facts and again enclosed a proposed stipulation of facts in addition this letter explained the court's reguirement that documents which the parties intended to rely upon at trial be timely exchanged petitioner did not execute the proposed stipulation of facts and did not provide any of the requested documents on date the court held a conference call with the parties during that call petitioner agreed that if he were unable to or failed to provide documents to respondent with respect to the issues in the case petitioner would concede the issue or item for which no documentation was presented the court directed petitioner to provide the court and respondent with a written outline of a plan to make petitioner's documents which were located in connecticut available to respondent within days the plan was to be presented to the court and respondent at calendar call on date this case was called for trial on date in seattle washington no appearance was made by or on behalf of petitioner thus petitioner did not provide the court or respondent with a written outline of a plan to produce the documentation necessary to resolve this case as he was directed to do during the date telephone conference the case was set for recall on date at the request of the court respondent drafted a proposed joint stipulation for pretrial preparation respondent communicated the court's direction to petitioner and after conversing with petitioner drafted a proposed joint stipulation on date the court approved the proposed stipulation lodged it and continued the case on date the stipulation was forwarded to petitioner on date petitioner wrote respondent stating that he would wait to sign the proposed joint stipulation until he had met with an internal_revenue_service revenue_agent to discuss the sale of his residence in respondent had previously informed petitioner by letter in telephone conversations and by respondent's trial memorandum that the sale of his residence in was no longer an issue in the case since was the only year before the court on date respondent tried again to obtain a stipulation for pretrial preparation from petitioner respondent also asked petitioner to identify and explain the particular items which he disputed or which were of concern to him petitioner did not reply on date respondent called petitioner and was told that he had not received the letter respondent sent petitioner a second copy of the letter on date respondent received a reply the reply consisted of a copy of part of respondent's letter with discursive notes written on it and certain words and letters crossed out on date respondent's counsel spoke with petitioner to ascertain what action if any petitioner had taken or intended to take to make available the documents he would rely upon in the case petitioner said that due to his medical_condition and upon order of his doctors he was unable to travel to connecticut but that he intended to have his wife and friends return to connecticut in september in order to retrieve the documents petitioner stated he was not willing to incur an expense of approximately dollar_figure to have the boxed documents mailed to him in washington on date respondent wrote petitioner requesting that he provide a letter from his doctor confirming his inability to travel as well as stating if possible an opinion as to when petitioner might be able to travel petitioner has provided no letter respondent's date letter also set forth all the issues and items in dispute in this case respondent requested petitioner to identify the type of evidence testimonial or documentary that he would rely upon in support of his positions on date petitioner was served with a notice setting this case for trial at the trial session in seattle beginning date that notice states in large type your fatlure to apperar may result in dismissal of the case and entry of decision against you it also states your attention is called to the court's requirement that if the case cannot be settled ona mutually satisfactory basis the parties before trial must agree in writing to all facts and all documents about which there should be no disagreement therefore the parties should contact each other promptly and cooperate fully so that the necessary steps can be taken to comply with this requirement your failure to cooperate may also result in dismissal of the case and entry of decision against you petitioner was also served with the court's standing_pretrial_order which set forth requirements for continuances and for exchange of information and cooperation between the parties on date respondent wrote petitioner yet again asking him to identify the type of evidence testimonial or documentary that he intended to rely upon at trial this letter also reminded petitioner of the court's standing_pretrial_order requiring the parties to identify and exchange any documents they intended to rely upon at trial at least days prior to trial petitioner did not respond on date respondent wrote petitioner of an intent to oppose any further continuance of the case when petitioner an elderly gentleman appeared at the call of the calendar on date in seattle he stated he was in poor health he had not complied with respondent's several requests to obtain documents purportedly stored in connecticut and he had no plan to obtain the documents in light of the large deficiency the court advised petitioner to obtain an attorney or at least to consult with one of two pro bono attorneys who were present in the courtroom either to seek a continuance if there was good cause or to prepare for trial we set the case for trial on date on date the case was recalled by the court petitioner who had not filed a motion to continue did not appear counsel for respondent informed the court that ina conversation with petitioner that morning petitioner said he intended to retrieve the documents from connecticut and wanted a continuance of the trial respondent's counsel also gave the court a handwritten letter from petitioner petitioner did not file the letter directly as an accommodation to petitioner we filed the letter as petitioner's motion to continue discussion petitioner bears the burden_of_proof as to the deficiency and accuracy-related_penalty at issue see 290_us_111 rule a this case has consumed the time and effort of three judges of this court and has been scheduled for trial on three separate occasions and in two cities although petitioner has apparently been sick he has been able to file papers with the court to write letters to respondent and to appear at the call of the trial session petitioner’s letters to respondent and to the court are lucid though evasive and noncommittal we believe he has the capacity to retrieve his documents and to cooperate with respondent in preparing this case for trial for reasons of his own he has declined to do so for more than years it is well established that this court can dismiss a case against a party if that party fails to follow our rules or otherwise fails to properly prosecute his or her case see ducommun v commissioner f 2d 10th cir rule b provides for the dismissal of a case when a taxpayer fails to prosecute his or her case fails to comply with the court's rules or any order of the court or for any cause which the court deems sufficient see 91_tc_1049 affd 926_f2d_1470 6th cir 86_tc_110 dismissal of a case is a sanction resting in the discretion of the trial_court see 87_tc_794 as set forth above petitioner has consistently failed to cooperate with respondent or the court in an attempt to either reach a settlement or to prepare properly for trial petitioner's tactics of delay and failure to cooperate have made it impossible for respondent to conduct negotiations or otherwise proceed with this case accordingly we grant respondent's motion to dismiss for failure to properly prosecute and deny petitioner's motion to continue therefore respondent prevails on the remaining issues and the accuracy-related_penalty an appropriate order and decision will be entered
